IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,349 & AP-75,350

EX PARTE ANDREW CHARLES JONES, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBERS 32,312-A-H-1 AND 32,314-A-H-1

IN THE 188TH JUDICIAL DISTRICT COURT OF GREGG COUNTY

 Per curiam.


O P I N I O N



	These are post-conviction applications for writ of habeas corpus filed pursuant to
Tex. Crim. Proc. Code Ann., art. 11.07, § 3.  Applicant was convicted of delivery of a
controlled substance in each cause and punishment was respectively assessed at
confinement for fifty years and life. 
	Applicant contends that he was denied his right to a meaningful appeal in both
cases.  The State has stipulated in its answer that these applications should be granted and
applicant should be permitted to file an out-of-time appeal in each case.  The trial court
entered an order finding that applicant wished to appeal in both cases, that applicant
should not be penalized for the failure to perfect appeal, and recommended that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause numbers
32,312-A-H-1 and 32,314-A-H-1 in the 188th Judicial District Court of Gregg County. 
These causes are returned to that point in time at which applicant may give written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as
if the sentences had been imposed on the date that the mandate of this Court issues.  We
hold that should applicant desire to prosecute an appeal, he must take affirmative steps to
see that written notice of appeal is given within thirty days after the mandate of this Court
has issued.
DELIVERED: March 1, 2006
DO NOT PUBLISH